


Exhibit 10.16

 

VIST Financial Corp.

1240 Broadcasting Road

Wyomissing, Pennsylvania  19610

 

December 19, 2008

 

VIA HAND DELIVERY

 

[Name of Senior Executive Officer]

c/o VIST Financial Corp.

1240 Broadcasting Road

Wyomissing, Pennsylvania  19610

 

Dear                   :

 

VIST Financial Corp. (the “Company”) anticipates entering into a Securities
Purchase Agreement (the “Participation Agreement”), with the United States
Department of the Treasury (“Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”).  If
the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.

 

For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements. 
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

 

(1)   No Golden Parachute Payments.  The Company is prohibiting any golden
parachute payment to you during any “CPP Covered Period”.  A “CPP Covered
Period” is any period during which (A) you are a senior executive officer and
(B) Treasury holds an equity or debt position acquired from the Company in the
CPP.

 

(2)   Recovery of Bonus and Incentive Compensation.  Any bonus and incentive
compensation paid to you during a CPP Covered Period is subject to recovery or
“clawback” by the Company if the payments were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

 

(3)   Compensation Program Amendments.  Each of the Company’s compensation,
bonus, incentive and other benefit plans, arrangements and agreements (including
golden parachute, severance and employment agreements) (collectively, “Benefit
Plans”) with respect to you is hereby amended to the extent necessary to give

 

1

--------------------------------------------------------------------------------


 

effect to provisions (1) and (2).  For reference, certain affected Benefit Plans
are set forth in Appendix A to this letter.

 

In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company.  To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.

 

(4)   Definitions and Interpretation.  This letter shall be interpreted as
follows:

 

·      “Senior executive officer” means the Company’s “senior executive
officers” as defined in subsection 111(b)(3) of EESA.

 

·      “Golden parachute payment” is used with same meaning as in
Section 111(b)(2)(C) of EESA.

 

·      The term “Company” includes any entities treated as a single employer
with the Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing Date). 
You are also delivering a waiver pursuant to the Participation Agreement, and,
as between the Company and you, the term “employer” in that waiver will be
deemed to mean the Company as used in this letter.

 

·      The term “CPP Covered Period” shall be limited by, and interpreted in a
manner consistent with, 31 C.F.R. § 30.11 (as in effect on the Closing Date).

 

·      Provisions (1) and (2) of this letter are intended to, and will be
interpreted, administered and construed to, comply with Section 111 of EESA
(and, to the maximum extent consistent with the preceding, to permit operation
of the Benefit Plans in accordance with their terms before giving effect to this
letter).

 

(5)   Miscellaneous.  Capitalized terms used but not defined herein have the
meaning ascribed to them in the Participation Agreement.  To the extent not
subject to federal law, this letter will be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.  This letter may
be executed in two or more counterparts, each of which will be deemed to be an
original.  A signature transmitted by facsimile will be deemed an original
signature.

 

2

--------------------------------------------------------------------------------


 

The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times

 

 

Very truly yours,

 

 

 

VIST FINANCIAL CORP.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Intending to be legally bound, I agree
with and accept the foregoing terms
on the date set forth below.

 

 

 

 

3

--------------------------------------------------------------------------------


 

Appendix A

 

Certain Affected Benefit Plans

 

·      Employment or Change in Control Agreement, dated                   

 

·      VIST 1998 Employee Stock Incentive Plan

 

·      VIST 2007 Equity Incentive Plan

 

·      VIST Annual Incentive Compensation/Bonus Program

 

4

--------------------------------------------------------------------------------
